Citation Nr: 1443567	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals, nasal deformity.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for brain damage.

7.  Entitlement to service connection for residuals of facial injury.

8.  Entitlement to service connection for memory loss.

9.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1966.

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2011, a statement of the case was issued in January 2012, and a substantive appeal was received in February 2012.

The issues of entitlement to service connection for sinusitis, residual of nasal deformity, neck disability, right leg disability, right hip disability, brain damage, residuals of facial injury, memory loss, and acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1974 decision, the RO denied entitlement to service connection for postoperative residuals, nasal deformity, which encompassed sinusitis.

2.  Additional evidence received since the RO's April 1974 decision is new and relates to an unestablished fact necessary to substantiate the recharacterized claims of service connection for sinusitis and residuals of nasal deformity, and raises a reasonable possibility of substantiating the claims of service connection.


CONCLUSIONS OF LAW

1.  The April 1974 RO decision denying entitlement to service connection for postoperative residuals, nasal deformity, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the April 1974 RO decision which denied entitlement to service connection for postoperative residuals, nasal deformity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1972, the Veteran filed an original claim of service connection for a nose condition that occurred in October 1965.  

The Veteran's June 1965 entrance examination reflects that she indicated a history of sinusitis.  She reported sinusitis but had never seen a doctor.  Service treatment records reflect treatment for sinusitis.  Her October 1966 separation examination reflects that her sinuses and nose were clinically evaluated as normal, although the examiner noted that she experienced occasional sinus trouble with secondary headaches, easily controlled with antihistamines, with no complications or sequelae.  The examiner also commented on her history of mumps, hay fever, occasional sore throat, and menstrual history, and the Veteran denied all other significant medical or surgical history.

Also of record at the time of the last final denial were treatment reports from the Long Beach, California VA Medical Center (VAMC).  An August 1972 record reflects the Veteran's report of two fractures noses in the past.  She reported that in July 1971 she had a rhinoplasty for removal of the bump off the bridge of her nose and elevation of the tip.  She complained of a saddle nose deformity and requested a rhinoplasty for cosmetic reasons.  In August 1972, she underwent a rhinoplasty.  Thereafter, she received follow-up treatment in September and October 1972.  

In a December 1972 rating decision, the RO denied entitlement to service connection for a nasal condition, which encompassed sinusitis and postoperative residuals, nasal deformity.  

Thereafter, records were obtained from Yonkers General Hospital which an admission in July 1971 for chief complaints of difficulty breathing through her nose, which had been present since fracturing her nose earlier in life.  She underwent a submucus resection of the nasal septum and a nasal reconstruction with a rhinoplasty.  

In a January 1973 statement, the Veteran asserted that she had a nose accident in service and had a lot of sinus problems during service which resulted in two surgeries.  In a March 1973 statement, the Veteran asserted that she broke her nose during service when she fell out of a top bunk.  

In a May 1973 statement from B.B., a fellow soldier and former roommate of the Veteran, it was asserted that in February 1966 the Veteran was sleeping on the top bunk and sometime during the night she fell to the floor and bumped her nose on the bed rail.

In a July 1973 statement, the Veteran's husband recalled observing that the Veteran had deteriorating and heavy sinus problems at the time she fell from the top bunk in her barracks.  

Based on receipt of the additional evidence, in October 1973 the RO determined that no change was warranted in the prior determination.  The Veteran submitted two additional statements in support of her claim and in an April 1974 decision, the RO informed the Veteran that the medical evidence was insufficient to establish service connection for postoperative residuals, nasal deformity.  No new and material evidence was received within a year of issuance of the April 1974 decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In April 2010, the Veteran filed a petition to reopen her claim of entitlement to service connection for pansinusitis and deviated septum, along with a claim for other conditions related to her in-service fall.  

In May 2012, a statement was received from B.B.  She reported that in February 1966 the Veteran was sleeping on the top bunk above her and accidentally rolled out of the bed onto the cement tile floor.  As she was falling out of the bed her head hit the top rail and she fell face down onto the floor.  She was momentarily unconscious.  B.B. and another roommate got her into a friend's car and she was driven to the base hospital emergency room.  B.B. does not recall going to the emergency room nor how long the Veteran was there.  In October 2012, the National Personnel Records Center (NPRC) confirmed that B.B. served with the Veteran.  

In April 2013, the Veteran provided testimony pertaining to the in-service fall.

The Veteran's statements and B.B.'s statements pertaining to the in-service fall were not previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  While a prior statement of B.B. was associated with the file, the May 2012 statement provided additional details.  Likewise, while prior statements from the Veteran were on file, she provided additional details at the hearing.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

For the above reasons, the claims of service connection for sinusitis and residuals of nasal deformity are reopened.  38 U.S.C.A. § 5108.  The merits of the claims are addressed in the Remand below.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for sinusitis is reopened and to this extent the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for residuals of nasal deformity is reopened and to this extent the appeal is allowed.


REMAND

The Veteran has claimed service connection for multiple conditions, all stemming from the purported fall that occurred during service in February 1966.  While she initially claimed that she only injured her nose during a fall from the top bunk, she is now asserting that she injured her neck, right leg, right hip, and sustained brain damage, facial injury, memory loss, and depression as a result of the fall.  

At the Board hearing, the Veteran reported undergoing treatment with Dr. Ross in Auburn, Maine, and Dolores Wetter at the Tri County Mental Health Services.  T. at 25, 32.  After obtaining an appropriate release from the Veteran, such records should be requested.

The Veteran was scheduled to attend a VA examination on November 2012 pertaining to her claimed brain damage; she failed to appear.  At the Board hearing, she indicated that she missed the examination due to a heart attack.  Therefore, the Veteran should be afforded another opportunity to attend the examination.  38 C.F.R. § 3.655(a).  

As detailed above, service treatment records are negative for any complaints or treatment related to a fall sustained during service.  However, in light of the Veteran's and a fellow soldier's lay assertions pertaining to the fall from the top bunk, the Veteran should be afforded a VA examination to assess whether her claimed sinusitis, residuals of nasal deformity, neck disability, right leg disability, right hip disability, brain damage, facial injury, memory loss, and depression are due to service, to include the claimed fall.  

The Veteran must also be afforded a VA examination to assess whether her pre-existing sinusitis, noted on her entrance examination, was aggravated beyond the natural progression by her active service.  38 U.S.C.A. § 1153.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining appropriate releases from the Veteran, request her treatment records from:

a)  Dr. Ross; and

b)  Tri County Mental Health Services.

If such efforts prove unsuccessful, documentation should be added to the claims folder.  

2.  AFTER all outstanding treatment records have been associated with the claims folder or Virtual VA, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed sinusitis, facial injury, and residuals of nasal deformity.  Upon review of the claims folder and documents contained in Virtual VA, the physician should offer opinions as to the following:

a)  Is there clear and unmistakable evidence that a chronic disability of sinusitis pre-existed service and if so, is it clear and unmistakable that there was no increase in disability during active service beyond any natural progress?

b)  If either of the above questions are answered in the negative, then address whether sinusitis at least as likely as not (50 percent probability or more) had its onset in service, or is sinusitis otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

c)  Did nasal deformity, or any residuals thereof, at least as likely as not (50 percent probability or more) have its onset in service, or are residuals of nasal deformity otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

d)  Please state whether the Veteran has any facial injury, or residuals thereof, separate and distinct from any nasal deformity, or residuals thereof.

e)  For any facial injury identified (separate and distinct from any nasal deformity), did any such `disability at least as likely as not (50 percent probability or more) have its onset in service, or is it otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

The opinion provider must provide a rationale for each opinion given. 

The opinion provider is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  AFTER all outstanding treatment records have been associated with the claims folder or Virtual VA, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed neck, right leg, and right hip disabilities.  Upon review of the claims folder and documents contained in Virtual VA, the physician should offer opinions as to the following:

a)  Please state whether the Veteran has a disability of the neck, right leg, or right hip.

b)  Did a neck disability at least as likely as not (50 percent probability or more) have its onset in service, or is a neck disability otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

c)  Did a right leg disability at least as likely as not (50 percent probability or more) have its onset in service, or is a right leg disability otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

d)  Did a right hip disability at least as likely as not (50 percent probability or more) have its onset in service, or is a right hip disability otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

The opinion provider must provide a rationale for each opinion given. 

The opinion provider is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  AFTER all outstanding treatment records have been associated with the claims folder or Virtual VA, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed brain damage, memory loss, and depression.  Upon review of the claims folder and documents contained in Virtual VA, the physician should offer opinions as to the following:

a)  Please state whether the Veteran has brain damage or a traumatic brain injury.

b)  Did brain damage or a TBI at least as likely as not (50 percent probability or more) have its onset in service, or is brain damage or a TBI otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

c)  Please state whether the Veteran has a disability manifested by memory loss, or whether such condition is a symptom of another diagnosed condition.  

d)  Did any disability manifested by memory loss at least as likely as not (50 percent probability or more) have its onset in service, or is any disability manifested by memory loss otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

e)  Did an acquired psychiatric disability, to include bipolar disorder, at least as likely as not (50 percent probability or more) have its onset in service, or is an acquired psychiatric disability otherwise the result of an injury or other incident of  service, to include the claimed in-service fall?

The opinion provider must provide a rationale for each opinion given. 

The opinion provider is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If entitlement to service connection for any of the claimed conditions remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


